1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   STACY ROJAS, et al.,                           )   Case No.: 1:17-cv-01514 DAD JLT (PC)
                                                    )
12                  Plaintiffs,                     )   ORDER WITHDRAWING THE WRIT OF
                                                    )   HABEAS CORPUS AD TESTIFICANDUM
13          v.                                      )   ISSUED FOR SARAH LARA, CDCR # X-21757
                                                    )   AND IVETT AYESTAS, CDCR #X-31608
14   EDMUND G. BROWN, JR, et al.,
                                                    )
15                  Defendants.                     )
                                                    )
16                                                  )

17          On April 11, 2019, the Court issued writs of habeas corpus ad testificandum to secure the

18   attendance of Sarah Lara and Ivett Ayestas at a settlement conference in this matter. (Docs. 60, 61)

19   However, the Court has vacated the conference. Accordingly, the Court ORDERS that the writ of

20   habeas corpus ad testificandum issued for Sarah Lara and Ivett Ayestas are WITHDRAWN.

21
22   IT IS SO ORDERED.

23      Dated:     April 24, 2019                             /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28
